Exhibit 10.5

Joinder Agreement

June 7, 2013

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

as Representatives of the

several Initial Purchasers listed

in Schedule 1 to the Purchase Agreement

c/o Wells Fargo Securities, LLC

550 South Tyron Street

Charlotte, NC 28202-4200

Ladies and Gentlemen:

Reference is made to the Purchase Agreement (the “Purchase Agreement”) dated
March 22, 2013, initially among Hawk Acquisition Sub, Inc., a Pennsylvania
corporation (“Merger Sub”), to be merged with and into H.J. Heinz Company, a
Pennsylvania corporation (the “Company”), Hawk Acquisition Intermediate
Corporation II, a Delaware corporation (“Holdings”) and the several parties
named in Schedule 1 thereto (the “Initial Purchasers”), concerning the purchase
of the Securities (as defined in the Purchase Agreement) from Merger Sub by the
Initial Purchasers. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Purchase Agreement.

The Company and each of the Guarantors listed on Schedule 2 to the Purchase
Agreement and the signature pages hereto agree that this Joinder Agreement is
being executed and delivered in connection with the issue and sale of the
Securities pursuant to the Purchase Agreement and is being executed immediately
upon the consummation of the Merger.

1. Joinder. Each of the parties hereto hereby agrees to be bound by the terms,
conditions and other provisions of the Purchase Agreement with all attendant
rights, duties and obligations stated therein, with the same force and effect as
if originally named, in the case of the Company, as “Merger Sub” and as the
“Company,” and in the case of a Guarantor, as a “Guarantor,” therein and as if
such party executed the Purchase Agreement on the date thereof.

2. Representations, Warranties and Agreements of each of the Company and the
Guarantors. Each of the Company and the Guarantors represents and warrants to,
and agrees with, the several Initial Purchasers on and as of the date hereof
that:

(a) the Company or such Guarantor, as the case may be, has the corporate or
other organizational power and authority to execute, deliver and perform this
Joinder Agreement and to consummate the transactions contemplated hereby and
this Joinder Agreement has been duly authorized, executed and delivered by the
Company or such Guarantor, as the case may be.

(b) the representations, warranties and agreements of the Company, or of the
Guarantors, as the case may be, set forth in the Purchase Agreement are true and
correct on and as of the date hereof.

3. GOVERNING LAW. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
UNDER OR RELATED TO THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

4. Counterparts. This Joinder Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

5. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

6. Headings. All headings of this Joinder Agreement are included for convenience
of reference only and shall not be deemed a part of this Joinder Agreement.

7. Survival. This Joinder Agreement does not cancel, extinguish, limit or
otherwise adversely affect any right or obligation of the parties under the
Purchase Agreement. The Company and the Guarantors party hereto acknowledge and
agree that all of the provisions of the Purchase Agreement shall remain in full
force and effect.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of this Joinder Agreement by signing in the
space provided below, whereupon this Joinder Agreement and the Purchase
Agreement will become binding agreements among the Company and the Guarantors
party hereto in accordance with their terms.

 

H. J. HEINZ COMPANY By:  

/s/ Paulo Basilio

 

Name: Paulo Basilio

Title: Chief Financial Officer

HAWK ACQUISITION SUB, INC. By:  

/s/ Paulo Basilio

 

Name: Paulo Basilio

Title: Vice President and Secretary

H. J. HEINZ COMPANY, L.P. By:   Heinz GP LLC, its General Partner By:  

/s/ Leonard A. Cullo, Jr.

 

Name: Leonard A. Cullo, Jr.

Title: Vice President and Treasurer

H. J. HEINZ FINANCE COMPANY By:  

/s/ Leonard A. Cullo, Jr.

 

Name: Leonard A. Cullo, Jr.

Title: President

HAWK ACQUISITION INTERMEDIATE CORPORATION II By:  

/s/ Paulo Basilio

 

Name: Paulo Basilio

Title: Vice President, Chief Financial Officer           and Secretary

HEINZ CREDIT LLC By:  

/s/ Robert Yoshida

 

Name: Robert Yoshida

Title: President, Vice President, Secretary           and Treasurer

[Signature Page to Joinder to Purchase Agreement]



--------------------------------------------------------------------------------

HEINZ GP LLC By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
INVESTMENT COMPANY By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary, Treasurer
and Assistant Treasurer HEINZ MANAGEMENT L.L.C. By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
PURCHASING COMPANY By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
THAILAND LIMITED By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer HEINZ
TRANSATLANTIC HOLDING LLC By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Secretary and
Treasurer HJH ONE, L.L.C. By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President

[Signature Page to Joinder to Purchase Agreement]



--------------------------------------------------------------------------------

HJH OVERSEAS L.L.C. By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: President and Treasurer LEA AND PERRINS,
INC. By:  

/s/ Leonard A. Cullo, Jr.

  Name: Leonard A. Cullo, Jr.   Title: Vice President and Treasurer NANCY’S
SPECIALTY FOODS By:  

/s/ Gilbert Schneider

  Name: Gilbert Schneider   Title: President and Chierf Executive Officer HEINZ
FOREIGN INVESTMENT COMPANY By:  

/s/ Robert Yoshida

  Name: Robert Yoshida   Title: President, Vice President, Treasurer and
Secretary

[Signature Page to Joinder to Purchase Agreement]